Citation Nr: 1600947	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in the rating decision of February 2, 1998, which denied service connection for bilateral pes planus (flat feet).

2. Entitlement to an effective date earlier than March 8, 2010, for the award of service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	David Bander, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to January 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In December 2014, the Veteran appeared at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In June 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The Veteran had claimed entitlement to an earlier effective date for the award of service connection based on the February 1998 decision containing CUE.  However, inasmuch as there are additional theories of entitlement to an earlier effective date addressed in this decision, the issue on appeal has been recharacterized as two separate issues.


FINDINGS OF FACT

1. The February 1998 rating decision denying service connection for pes planus was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome of that determination.

2. The Veteran did not perfect his appeal of the rating decision issued in February 2008 that declined to reopen the previously denied claim of service connection for pes planus based on an absence of new and material evidence.  

3. The Veteran filed his petition to reopen the claim of service connection for pes planus in a document first received by VA on October 23, 2009.


CONCLUSIONS OF LAW

1. The rating decision issued in February1998, was not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 1992, 2014); 38 C.F.R. §§ 3.105(a), 3.303, 3.309 (1997, 2015).

2. The criteria for entitlement to an effective date of October 23, 2009, and no earlier, for the award of service connection for bilateral pes planus have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(q)(2) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

However, the duties to notify and assist imposed by VCAA are not applicable where CUE is claimed in RO decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (VCAA is inapplicable to CUE claims in Board decisions).  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  See Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  See Id. (emphasis added).

VCAA does apply, however, to the claim of entitlement to an earlier effective date.  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In April 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in November 2012.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

CUE Claim

Previous determinations, which are final and binding, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is a kind of error, of fact or of law, that when called to the attention of later reviewers compels a conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

The Court propounded a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell, 3 Vet. App. at 313-14).

At the time of the February 1998 rating decision, the facts, as shown by the record, that were before the adjudicator were based on the Veteran's service treatment records and private treatment records for the period of 1986 to 1993.  The Veteran's service treatment records show one episode of treatment in July 1966 for recurrent pes planus.  The service separation examination in October 1966 described the Veteran as having "[f]oot trouble" and "occasional cases of pes planus, mild."

Private treatment records for the period after service consisted of mostly emergent care related to on-the-job injuries to the Veteran.  Those pertaining to the feet and ankles include: March 1984 contusion of the left foot with an accompanying X-ray report which did not mention pes planus; February 1986 injury to the left foot stepping off an elevator, with subsequent acute traumatic metatarsalgia or possible traumatic arthritis; a February 1988 X-ray of the left foot which mentioned "longitudinal arch appears flat," along with follow-up treatment notes diagnosing left foot tendonitis; February 1990 left foot sprain after stepping off a curb and twisting awkwardly; February 1992 reference to foot pain, including related to the incident stepping off the elevator, and a note about "chronic problems with flat feet;" January 1993 motor vehicle accident resulting in right leg injury and a diagnosis of acute traumatic gout in the ankle; and April 1993 MRI report on a right ankle injury with a diagnosis of mild tenosynovitis. 

The February 1998 rating decision denied service connection based on a conclusion that, although there was evidence of pes planus diagnosed in service, there was no evidence that it had resulted in a permanent or chronic residual disability.  

As the record does not show that any of the correct facts regarding the Veteran's claim were not known to the adjudicator at the time of the February 1998 rating decision, the question before the Board is whether the correct statutory and legal provisions were applied to the facts in that decision.

The legal provisions encompassing service connection are contained in 38 C.F.R. § 3.303 and it is to this regulation that the Veteran's counsel has repeatedly cited in his case.  In general, the facts must establish that the Veteran has a particular injury or disease resulting in disability which was incurred in service.  38 C.F.R. § 3.303(a).  Such a proposition may be established by showing inception in service or on a presumption established under the law.  In addition, where certain chronic conditions, as listed in 38 C.F.R. § 3.309, are shown in service or within one year after service separation, they are entitled to service connection if shown again at any time, after service.  "This rule does not mean that any manifestation of joint pain . . . in service will permit service connection of arthritis . . ., first shown as a clearcut clinical entity at some later date."  38 C.F.R. § 3.303(b).  Instead, the chronic condition in service must be established by "a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'"  Id.  Or, if the condition noted in service is not shown to be chronic or its chronicity may legitimately be questioned, "a showing of continuity after discharge is required to support the claim."  Id.  

The list of chronic conditions in 38 C.F.R. § 3.309 includes arthritis, but does not include pes planus.  Pes planus is another term for flat feet.  Buckley v. West, No. 96-1764, slip op. at 2 (U.S. Vet. App. Dec. 3, 1998).  While 38 C.F.R. § 4.57 notes that pes planus "with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormally which is not compensable or pensionable," like all disabilities it is subject to the presumption of soundness doctrine.  In this instance, there is no question that the presumption of soundness applies, and service connection has been granted, but the regulation denoting that fallen arches or flat feet without other symptoms is not service connectable is a regulatory provision that was subject to consideration in the February 1998 rating decision.  As described in 38 C.F.R. § 4.57, pes planus is not arthritis or a symptom or manifestation of arthritis, and therefore is not a chronic condition subject to the provisions of 38 C.F.R. § 3.303(b).

The Veteran's attorney has argued that service connection should have been granted and specifically cited to three cases: Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015), and Groves v. Peake, 524 F.3d 1306 (2008).  While changes in regulations and statutes are only to be applied prospectively, a court's interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction.").  Therefore the Board has the responsibility to consider the arguments and legal principles encompassed in these cases.

The recent United States Court of Appeals for the Federal Circuit (Federal Circuit) case of Walker v. Shinseki clearly delineated the types of conditions for which service connection under 38 C.F.R. § 3.303(b) is applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Federal Circuit specifically held that the regulation creating presumption of service connection for chronic diseases manifesting during service and then again at any later date is only available to establish service connection for the specific chronic diseases listed in regulation governing diseases subject to presumptive service connection.  Id. (citing 38 C.F.R. §§ 3.303(b), 3.309(a)).  In addition, diseases not listed are required to meet the standard requirements for service connection (current disability, in-service occurrence, and a nexus between the two) and the use of the continuity of symptomatology alone is also available only to the listed chronic diseases.  Id. (citing 38 C.F.R. §§ 3.303(b), 3.309(a)).

Under the provisions of Walker, pes planus would not be subject to 38 C.F.R. § 3.303(b) automatic service connection just because of both an in-service treatment record and a later diagnosis or manifestation.  The Veteran's attorney, however, argues that the applicability of Walker is mitigated by the subsequent United States Court of Appeals for Veterans Claims (Court) decision in Fountain v. McDonald, which specifically added tinnitus to the list of 38 C.F.R. § 3.303(b) conditions by grafting it into the category of "other organic diseases of the nervous system."  That case, however, hinged on the specific definition of "other organic diseases of the nervous system" as found in official VA documents, on the description of tinnitus as found in other official VA documents, and on the deference the courts owe to the interpretation of its own official pronouncements and applicable regulations, as spelled out in Trafter v. Shinseki, 26 Vet.App. 267, 272 (2013) (Courts may not "substitute their judgment for that of VA, unless . . . the Secretary's interpretation is unfavorable to veterans").  Based on all of these considerations, the Court held that Walker did preclude service connection for tinnitus based on chronicity and continuity of symptomatology under 38 C.F.R. §§ 3.303 and 3.309(a).  

Although the Veteran's attorney has argued that Fountain stands for the principle that the 38 C.F.R. § 3.309 list is not exclusive, the Board does not agree with this position.  Rather, based on the language of the case, the Board finds that the Court's conclusion in Walker was specific to tinnitus and to any other disease on which official VA pronouncements have been vague or equivocal.  In light of the language of 38 C.F.R. § 4.57, pes planus would not qualify as such a disease or condition.

The Veteran's attorney contends that pes planus should be considered to be the same as arthritis or as a similar enough condition to qualify for service connection under 38 C.F.R. §§ 3.303(b) and 3.309(a).  In support of that position, he cited the decision in Groves, which found schizophrenia to be included in the automatic allowance of service connection based on manifestation in service.  See Groves v. Peake, 524 F.3d 1306 (Fed. Cir. 2008).  In that instance, however, the Board notes that the condition diagnosed in service, paranoid schizophrenia, is a form of chronic psychosis, (the DSM-IV category is entitled Schizophrenia and Other Psychotic Disorders).  As such, it clearly satisfies the existing category of psychosis in 38 C.F.R. § 3.309.  In contrast, the Veteran's diagnosis of pes planus in service, at issue here, is not an established manifestation of arthritis ("inflammation of a joint," Zevalkink v. Brown, 6 Vet. App. 483, 494 (1994)), given that the condition does not involve inflammation, but a depression of the arch.  

The Veteran's attorney also argued that the February 1998 rating decision was improper in finding that there was no permanent residual or chronic disability for which service connection was warranted.  Specifically, the attorney asserts that such a determination is medical in nature and therefore violates the principle encompassed in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) which precludes VA from substituting its own judgment for that of a medical expert.  In consequence, the argument continues, a VA examination should have been provided in order to determine if the Veteran had permanent residuals or a chronic disability related to the in-service diagnosis.  

In light of the lack of any evidence showing current treatment or symptoms of pes planus during the appeals period, the February 1998 rating decision correctly applied the statutory provisions regarding service connection.  While the Veteran may have been in possession of additional facts or evidence - to include his own assertions of ongoing, continuous symptoms of pes planus - he did not furnish such evidence to VA.  The requirement for consideration of all the correct known facts encompasses only the facts of record and does not relieve the Veteran of his responsibility to furnish VA with those facts before they can be subject to consideration.  The duty to assist in the development and adjudication of a claim is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran did not provide the RO with any evidence which may have supported his claim, to specifically include evidence of an ongoing disability.  Moreover, the medical records provided and considered in the adjudication did not demonstrate any ongoing symptomatology of pes planus, with the exception of one reference to foot pain in 1992 and chronic problems with flat feet.  However, this record also referenced other causes for the foot pain and was dated some six years prior to the Veteran's claim for service connection.  No records of any complaints, symptoms, or diagnosis of pes planus or flat feet or fallen arches after 1992 were in evidence at the time of the February 1998 rating decision.  Thus, there was minimal or no evidence of a chronic disability at the time of the claim, regardless of any diagnosis in service.  As a result, the basis for requiring an examination under 38 C.F.R. § 3.159(c)(4) and McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) had not been established and failure to obtain a medical opinion does not constitute CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

In sum, the elements of CUE have not been established here.  The February 1998 rating decision was consistent with the facts of record and the existing statutory provisions at the time.  In addition, based on the evidence of record, reasonable minds could differ as to whether the record showed any current disabling condition of pes planus for which service connection should have been considered.  Where reasonable minds could differ, the error, if any, is not clear and unmistakable in nature.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Therefore, the Board finds that there is no CUE in the February 1998 rating decision denying service connection for pes planus.

Effective Date Claim

Except as otherwise provided, the effective date of a grant of service connection or of a specific disability rating is based on the date of claim.  See generally, 38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA.  38 C.F.R. § 3.400 (b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial, the effective date will be the date of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The Veteran filed numerous claims relating to his entitlement to service connection for pes planus, the earliest in June 1997, which was denied in the rating decision of February 1998 discussed above.  Claims to reopen the matter were denied based on a lack of new and material evidence in January 2004, July 2005, and February 2008.  The February 2008 rating decision was appealed with a timely Notice of Disagreement filed in November 2008, but a substantive appeal (VA Form 9) was not timely filed after the issuance of the Statement of the Case (SOC) in June 2009.  Indeed, the record shows that no additional documents of any kind were filed within the 60 day appeal period after the SOC was issued.  As such, the appeal was not perfected and the rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  There is no evidence which would disturb the finality of the previous rating decisions in 2004 and 2005.

The electronic record shows that the Veteran's attorney submitted a claim of entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on October 23, 2009.  Subsequent correspondence also contained in the electronic record demonstrates that there was some confusion over this submission and it was apparently not recorded as a claim by the AOJ.  The attorney opted to resubmit all of the documents, which were in turn received by VA on March 8, 2010.  The second submission is the source of the currently assigned effective date for the grant of service connection in this matter.  However, inasmuch as the record shows that those very same claim documents were originally received on October 23, 2009, the Board finds that is the appropriate effective date for the grant of service connection.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).  There is no basis for an earlier effective date based on the facts in this case, discussed in pertinent part above.



ORDER

The February 1998 rating decision which denied service connection for bilateral pes planus was not clearly and unmistakably erroneous.  The appeal is denied.

Entitlement to an effective date of October 23, 2009, and no earlier, for the award of service connection for bilateral pes planus is granted.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


